
	
		II
		111th CONGRESS
		1st Session
		S. 2730
		IN THE SENATE OF THE UNITED STATES
		
			November 4, 2009
			Mr. Brown (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To extend and enhance the COBRA subsidy program under the
		  American Recovery and Reinvestment Act of 2009.
	
	
		1.Short
			 titleThis Act may be cited as
			 the COBRA Subsidy Extension and
			 Enhancement Act of 2009.
		2.Extension of
			 COBRA subsidy program
			(a)Amount of
			 required contributionSection 3001(a)(1)(A) of division B of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by
			 striking 35 percent and inserting 25
			 percent.
			(b)Coverage under
			 retiree plansSection 3001(a)(2)(A)(i) of division B of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by
			 inserting coverage under retiree group health plan, after
			 Code of 1986),.
			(c)Extension of
			 coverageSection 3001(a)(2)(A)(ii) of division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended—
				(1)in subclause (I),
			 by striking 9 months and inserting 15
			 months;
				(2)in subclause
			 (II), by strike or at the end;
				(3)in subclause
			 (III), by striking the period and inserting ; or; and
				(4)by adding at the
			 end the following:
					
						(IV)December 31,
				2010.
						.
				(d)Assistance
			 eligible individualsSection 3001(a)(3) of division B of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended—
				(1)in subparagraph
			 (A), by striking December and all that follows through is
			 eligible and inserting June 30, 2010, such qualified beneficiary
			 is or will be eligible, in the next 31 days,; and
				(2)in subparagraph
			 (C), by inserting or reduction in hours (for purposes of a qualifying
			 event based on a reduction in hours shall only apply to individuals whose
			 reduction in hours was involuntary and occurred on or after the date of
			 enactment of the COBRA Subsidy Extension and
			 Enhancement Act of 2009, except that this parenthetical shall not
			 apply to an employee whose involuntary reduction in hours occurred prior to
			 such date of enactment and is covered by COBRA continuation coverage on such
			 date of enactment) of the covered employee after
			 employment.
				(e)Effective dates
			 and transition
				(1)Effective
			 dates
					(A)In
			 generalExcept as provided in
			 subparagraph (B), the amendments made by this section shall be effective as if
			 included in the enactment of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5).
					(B)Special
			 effective dateThe amendment made by—
						(i)subsection (a)
			 shall take effect on the date of enactment of this Act and shall apply
			 beginning with the first premium payment made by an assistance eligible
			 individual under section 3001 of division B of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) after such date of enactment;
			 and
						(ii)subsection (b)
			 shall take effect on the date of enactment of this Act.
						(2)Transitional
			 rule
					(A)In
			 generalIn the case of an
			 individual described in subparagraph (B), under rules established jointly by
			 the Secretaries of Health and Human Services, Treasury, and Labor, the
			 individual may elect to continue and extend COBRA continuation coverage as
			 provided under section 3001 of division B of the American Reinvestment and
			 Recovery Act of 2009, through an election similar to the election permitted
			 under section 3001(a)(4)(A) of such division B. In no case shall the extended
			 period of continuation under this paragraph exceed 3 months.
					(B)Individual
			 describedAn individual
			 described in this subparagraph is an individual whose COBRA continuation
			 coverage—
						(i)is described in
			 such section 3001;
						(ii)expired by virtue
			 of reaching the maximum required period of continuation coverage before the
			 date of the enactment of this Act; and
						(iii)would, but for
			 the application of such maximum required period of such continuation coverage,
			 have continued after such date.
						
